DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/05/2021 has been entered.  Claim 9 was cancelled.  Claim 21 was added.  Claims 1 – 8 and 10 – 21 are currently pending in the application.   
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the drawing objections have been considered and are persuasive.  The drawing objections on record have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 112(f) claim interpretation of the term “flow restriction system”, as recited in Claims 1, 10, and 14, have been fully considered but are not persuasive.  
The Applicant argues “the Office Action does not state which terms are considered generic placeholders and which terms are considered functional language” on Page 8 of the Remarks.  However, it is clear from the claim limitation that “system” is a generic placeholder and “configured to provide cabin air flow and to set a pressure for the cabin air flow” is the functional language.
The Applicant argues “a person having ordinary skill in the art of fluid dynamics, upon reading the specification, would understand the term “flow restriction system” to have a sufficiently definite meaning as the name for the structure that performs the function.  The terms “flow restrictor” and “flow restriction system” are well understood in the art of fluid dynamics…”, as recited on Page 9 of the Remarks.  Although the Examiner agrees that “flow restrictor” is well 
To overcome this interpretation, the Examiner suggests amending “flow restriction system” to recite “flow restrictor”. 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10, 11, 12, 13, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Rivera et al. (U.S. Pre-Grant Publication No. 2015/0063995).
Regarding Claim 1, Rivera shows (Figures 1, 5, and 7):
An aircraft air distribution system (14, as illustrated in Figure 5), comprising:
a plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) forming a chamber (enclosed space within 20);
a plurality of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018), configured to provide personally controllable air flow (air flow through each passenger-controlled gasper, see Paragraph 0018) and connected to (via 25, as illustrated in Figure 5) the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50) such that air (air exiting 20 via the gaspers) exits the chamber (enclosed space within 20) via the plurality of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018); and
a flow restriction system (52), extending through (as illustrated in Figure 7, 52 extends through 50) at least one wall (50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048), wherein the flow restriction system (52) is configured to provide (11 is provided into 30 via 50, as illustrated in Figure 5) cabin air flow (11; see Paragraph 0018) and to set a pressure (the pressure of 11 entering 30 is set by 52, “the orifice plate 50 may be configured to create backpressure at the inlet upstream end 21.  The back pressure may be used to regulate and/or restrict air flow through diffuser 14”, Paragraph 0049) for the cabin air flow (11).

Regarding Claim 2, Rivera shows (Figures 1, 5, and 7):
The flow restriction system (52) comprises a plurality of flow restriction holes (as illustrated in Figure 7, 52 are a plurality of holes within 50).

Regarding Claim 4, Rivera shows (Figures 1, 5, and 7):
A housing (the exterior housing of 30 and 40, as illustrated in Figure 5) that surrounds (as illustrated in Figure 5, the housing of 30 surrounds the downstream vertical surface of 50) an exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048); and
a channel (channel formed downstream of 50 through 30 and 40) formed between the exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) and the housing (the exterior housing of 30 and 40, as illustrated in Figure 5).

Regarding Claim 6, Rivera shows (Figures 1, 5, and 7):
The housing (the exterior housing of 30 and 40, as illustrated in Figure 5) Is fastened to (as illustrated in Figure 5, the housing of 30 and 40 is fastened to 20) the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048).

Regarding Claim 7, Rivera shows (Figures 1, 5, and 7):
The housing (the exterior housing of 30 and 40) forms a nozzle (42) configured to direct air (air flowing through 30 and 40) from the channel (channel formed downstream of 50 through 30 and 40) into a cabin (16) to provide the cabin air flow (11; see Paragraph 0018).

Regarding Claim 10, Rivera shows (Figures 1, 5, and 7):
An aircraft (10), comprising:
a cabin (16);
a plurality of rows of passenger seats (Figure 1 illustrates one row of passenger seats on the right side of 16 and one row of passenger seats on the left side of 16; it is noted Figure 1 is a cross-section of aircraft 10 and the right and left sides of 16 comprise multiple rows of seats to transport “several hundred passengers”, see Paragraph 0019);
a plurality of aircraft air distribution assemblies (14, as illustrated in Figure 5; it is noted there is one assembly on the right side of the cabin and one assembly on the left side of the cabin), positioned above the plurality of rows of passenger seats (Figure 1 illustrates one row of passenger seats on the right side of 16 and one row of passenger seats on the left side of 16; it is noted Figure 1 is a cross-section of aircraft 10 and the right and left sides of 16 comprise multiple rows of seats to transport “several hundred passengers”, see Paragraph 0019), each of the plurality of aircraft air distribution assemblies (14, as illustrated in Figure 5; it is noted there is one assembly on the right side of the cabin and one assembly on the left side of the cabin) comprising:
a plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) forming a chamber (enclosed space within 20);
a plurality of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018), configured to provide personally controllable air flow (air flow through each passenger-controlled gasper, see Paragraph 0018) and connected to (via 25, as illustrated in Figure 5) the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50) such that air (air exiting 20 via the gaspers) exits the chamber (enclosed space within 20) via the plurality of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018); and
a flow restriction system (52), extending through (as illustrated in Figure 7, 52 extends through 50) at least one wall (50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048), wherein the flow restriction system (52) is configured to provide (11 is provided into 30 via 50, as illustrated in Figure 5) cabin air flow (11; see Paragraph 0018) and to set a pressure (the pressure of 11 entering 30 is set by 52, “the orifice plate 50 may be configured to create backpressure at the inlet upstream end 21.  The back pressure may be used to regulate and/or restrict air flow through diffuser 14”, Paragraph 0049) for the cabin air flow (11).

Regarding Claim 11, Rivera shows (Figures 1, 5, and 7):
Each of the plurality of aircraft air distribution assemblies (14, as illustrated in Figure 5; it is noted there is one assembly on the right side of the cabin and one assembly on the left side of the cabin) is positioned above (as illustrated in Figure 1) a respective one (either the 

Regarding Claim 12, Rivera shows (Figures 1, 5, and 7):
Each of the plurality of the aircraft air distribution assemblies (14, as illustrated in Figure 5; it is noted there is one assembly on the right side of the cabin and one assembly on the left side of the cabin) further comprises:
a housing (the exterior housing of 30 and 40, as illustrated in Figure 5) that surrounds (as illustrated in Figure 5, the housing of 30 surrounds the downstream vertical surface of 50) an exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048);
a channel (channel formed downstream of 50 through 30 and 40) formed between (as illustrated in Figure 5) the housing (the exterior housing of 30 and 40, as illustrated in Figure 5) and the exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048),
an air inlet (17) to the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048),
a first air path (the air path from 17 to the gaspers connected to 25, as illustrated in Figure 5) that extends from the air inlet (17) into the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) and through (via 25) the plurality of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018); and
a second air path (the air path from 17 to 42, as illustrated in Figure 5) that extends from the air inlet (17) into the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048), through the flow restriction system (52), and through the channel (channel formed downstream of 50 through 30 and 40) formed between (as illustrated in Figure 5).

Regarding Claim 13, Rivera shows (Figures 1, 5, and 7):
The flow restriction system (52) comprises a plurality of flow restriction holes (as illustrated in Figure 7, 52 are a plurality of holes within 50).

Regarding Claim 14, Rivera shows (Figures 1, 5, and 7):
A method (“a method of supplying air to an aircraft cabin comprising supplying air through the quiet aircraft cabin air diffuser, see Paragraphs 0172 and 0173) of distributing 
supplying (via “inlet upstream end” 21) the air (air, Paragraph 0172), having a first pressure (the pressure of the air supplied into 20 via “inlet upstream end” 21), to a plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) of the aircraft distribution assembly (assembly illustrated in Figure 5), wherein the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) forms a chamber (enclosed space within 20);
 directing (via 25) a portion (the portion of the air in 20 that is supplied to the passenger-controlled gaspers through 25) of the air (air, Paragraph 0172) from the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) to exit the chamber (enclosed space within 20) through a set of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018); and
sending (via 50) a remainder (the remainder of the air in 20 that passes through 50, as illustrated in Figure 5) of the air (air, Paragraph 0172) through a flow restriction system (52) and into a cabin (16) of an aircraft (10) at a second pressure (the pressure of the air exiting 42, as illustrated in Figure 5). 

Regarding Claim 15, Rivera shows (Figures 1, 5, and 7):
The second pressure (the pressure of the air exiting 42, as illustrated in Figure 5) is between (the pressure of the air exiting 42 is lower than the pressure of the air through the inlet of 20 because the cross-sectional area of 42 is greater than the cross-sectional area of the inlet of 20; further, the air flow through the inlet of 20 is the total air flow supplied to 20, but the air flow through 42 is only a portion of the air flow supplied to the inlet of 20; the pressure of the air exiting 42 is greater than the ambient pressure of the aircraft because the air exiting 42 is a pressurized flow, compared to the ambient pressure of the aircraft cabin) the first pressure (the pressure of the air supplied into 20 via “inlet upstream end” 21) and an ambient air pressure (the equalized air pressure of the air within the cabin of the aircraft) within the cabin (16). 

Regarding Claim 17, Rivera shows (Figures 1, 5, and 7):
Adjusting (by the passengers in the seat adjusting their personal gasper) the flow restriction system (52) based on a volumetric flow rate (the volumetric flow rate flowing through 25, as determined by the position of the individual gaspers being fed by 25) of the portion (the portion of the air in 20 that is supplied to the passenger-controlled gaspers through 25) of the air (air, Paragraph 0172) from the plenum (plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) to exit the chamber (enclosed space within 20) through the set of personal air outlets (“personal air outlets, e.g. gaspers”, see Paragraph 0049; “the air conditioning system 12 may supply air to passenger-controlled gaspers, generally above each seat”, Paragraph 0018).

Regarding Claim 18, Rivera shows (Figures 1, 5, and 7):
The step of sending (via 50) the remainder (the remainder of the air in 20 that passes through 50, as illustrated in Figure 5) of the air (air, Paragraph 0172) through the flow restriction system (52) and into the cabin (16) of the aircraft (10) comprises sending the remainder (the remainder of the air in 20 that passes through 50, as illustrated in Figure 5) of the air (air, Paragraph 0172) through the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) and into a channel (channel formed downstream of 50 through 30 and 40) formed by an exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) and by a housing (the exterior housing of 30 and 40, as illustrated in Figure 5) of the aircraft air distribution assembly (14, as illustrated in Figure 5). 

Regarding Claim 20, Rivera shows (Figures 1, 5, and 7):
The step of sending (via 50) a remainder (the remainder of the air in 20 that passes through 50, as illustrated in Figure 5) of the air (air, Paragraph 0172) through the flow restriction system (52) and into the cabin (16) comprises sending (via 50) the remainder (the remainder of the air in 20 that passes through 50, as illustrated in Figure 5) of the air (air, Paragraph 0172) into the cabin (16) in a three-dimensional shape (as illustrated in Figure 5, the air exiting 42 into the cabin is in the shape of a rectangular prism having the same length and width as 42 and the depth of the air as it exits 42 into the cabin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (U.S. Pre-Grant Publication No. 2015/0063995), as recited in Claims 1, 4, and 18 above, in view of Monda et al. (U.S. Patent No. 4,896,588).
Regarding Claim 3, Rivera shows (Figures 1, 5, and 7):
The flow restriction system (52) comprises a plurality of flow restriction holes (as illustrated in Figure 7, 52 are a plurality of holes within 50).
However, Rivera lacks showing the flow restriction system comprises a pressure relief valve.
In the same field of endeavor of aircraft ventilation, Monda teaches (Figures 4 and 5):
It is known in the aircraft (204) art to provide:
a flow restriction system (200), wherein the flow restriction system (200) comprises a pressure relief valve (230, 234) provided in a wall (the wall of 202, as illustrated in Figure 5) for regulating air flow (air flow through 242).
Further, “the entry of air into the poppet cylinder and then out of the cylinder results in a reduction of the pressure and flow rate of the air without generating appreciable noise”, Col. 2, lines 27-30.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the flow restriction system comprising a plurality of holes shown by Rivera to be a pressure relief valve, as taught by Monda, to reduce the appreciable noise generated by reducing the pressure and flow rate of air in the assembly.

Regarding Claim 5, Rivera shows (Figures 1, 5, and 7):
The housing (the exterior housing of 30 and 40, as illustrated in Figure 5) and the channel (channel formed downstream of 50 through 30 and 40) formed between the exterior surface (the exterior surface of 50, which is the downstream vertical surface of 50) of the plenum (plenum formed by 20 from “inlet upstream end” 21 to “orifice plate” 50; it is noted “orifice plate” 50 is located proximate to “inlet downstream end” 22, see Paragraph 0048) and the housing (the exterior housing of 30 and 40, as illustrated in Figure 5).  
However, Rivera lacks showing there is acoustic material connected to the housing.
In the same field of endeavor of aircraft ventilation, Monda teaches:
It is known in the aircraft ventilation (regulating the flow of air to an enclosure such as an aircraft cabin, Col. 1, lines 5-10) art to provide
acoustic material (“sound absorbing material, such as fiberglass and open cell foam”, Col. 1, lines 49-51) connected within (“lining the air ducts”, Col. 1, line 52) a channel (air duct, Col. 1, lines 49-52).
Further, “lining the air duct is one way to reduce the noise attendant in the supply and discharge of ventilation air to the passenger cabin”, Col. 1, lines 47-52. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the housing within the channel shown by Rivera to have acoustic material connected to the 

Regarding Claim 19, Rivera shows (Figures 1, 5, and 7):
The channel (channel formed downstream of 50 through 30 and 40).
However, Rivera lacks showing dampening noise within the channel using an acoustic material, positioned within the channel. 
In the same field of endeavor of aircraft ventilation, Monda teaches:
It is known in the aircraft ventilation (regulating the flow of air to an enclosure such as an aircraft cabin, Col. 1, lines 5-10) art to 
dampen noise (via the sound absorbing material) within a channel (air duct, Col. 1, lines 49-52) using an acoustic material (“sound absorbing material, such as fiberglass and open cell foam”, Col. 1, lines 49-51) positioned within (“lining the air ducts”, Col. 1, line 52) the channel (air duct, Col. 1, lines 49-52).
Further, “lining the air duct is one way to reduce the noise attendant in the supply and discharge of ventilation air to the passenger cabin”, Col. 1, lines 47-52. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the channel shown by Rivera to have be lined with acoustic material for the purposes of dampening noise within the channel, as taught by Monda, to reduce the noise attendant in the supply and discharge of ventilation air to the passenger cabin.



Allowable Subject Matter
Claims 8, 16, and 21 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Rivera shows the nozzle and the plurality of personal air outlets. 
However, there is no motivation in the prior art to encircle the passenger interaction panel, through which the plurality of person air outlets extend, with the nozzle.  
Regarding Claim 16, Rivera shows the plenum and a nozzle (42), but does not teach the nozzle surrounds an exterior of the plenum and encircles a passenger interaction panel of the aircraft air distribution assembly. 
Further, there is no motivation in the prior art to provide a nozzle that surrounds an exterior of the plenum and encircles a passenger interaction panel. 
Regarding Claim 21, Rivera shows the plenum and a nozzle (42), but does not teach the nozzle surrounds an exterior of the plenum and encircles a passenger interaction panel of the aircraft air distribution assembly. 
Further, there is no motivation in the prior art to provide a nozzle that surrounds an exterior of the plenum and encircles a passenger interaction panel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D.T./
Art Unit 3762
06/02/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746